DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.  The examiner further withdraw claims 5-7 and 14-16 since they do not direct to the elected species A but  direct only to the non-elected species B,C and D.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 3 and 12, the claimed limitation of “wherein each of the” at the end of the respective claim appear to be an incomplete sentence.  Therefore, it is not clear what the scope of the claim is.
Allowable Subject Matter
s 1-2,4,8-11,13,17 and 18 are allowed.
NOTE:  Since claim 1 is allowed, the withdrawn claims 5-7 and 14-16 are subjected for rejoined since they depend on the allowed generic claim 1.  Upon rejoining the withdrawn claims 5-7, claims 5-7 are subjected for 112(b) second paragraph rejection since the claimed subject matter of ‘a component configured to couple to the apparatus…between the apparatus and the component” in claim 5 renders the scope of the claim indefinite since it is not clear whether “a component” is part of the apparatus.  It appears that the apparatus comprises…a component, but the applicant further disclose that the component configured to couple to the apparatus, which implies that the component is a separate part from the apparatus.  It is suggested that the applicant amend claim 5 into “ a component configured to couple to the housing, wherein the component comprises an activation element configured to activate the actuator based on proximity between the housing and the component” (to be similar to claim 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al. (US 6,377,452) discloses a heat pipe hinge structure.
Cipolla (US 5,946,187) discloses a heat pipe arrangement.
Wang et al. (US 2004/0080908A1) discloses a cooling system.
Progl et al. (US 6,075,696) discloses a portable computer.
McMahan et al. (US 6,359,780) discloses an apparatus for cooling a computer.
Ho et al. (US 2018/0267578) discloses a thermal management hinge.
Mochizuki et al. (EP 0702287A2) discloses a personal computer cooling device.

Moore et al. (US 2015/0354901) discloses a heat removal assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763